Title: Second Petition from Congress to the King, 8 July 1775
From: Continental Congress
To: George III (of Great Britain)


                    
                        [8 July 1775]
                        To The Kings Most Excellent Majesty
                        Most gracious Sovereign
                    
                    We your Majesty’s faithful subjects of the colonies of Newhampshire, Massachusetts-bay, Rhode island and Providence plantations, Connecticut, New-York, New-Jersey, Pennsylvania, the counties of New Castle Kent and Sussex on Delaware, Maryland, Virginia, North Carolina and South Carolina, in behalf of ourselves and the inhabitants of these colonies, who have deputed us to represent them in general Congress, entreat your Majestys gracious attention to this our humble petition.
                    The union between our Mother Country and these colonies, and the energy of mild and just government, produced benefits so remarkably important, and afforded such an assurance of their permanency and increase, that the wonder and envy of other Nations were excited, while they beheld Great Britain riseing to a power the most extraordinary the world had ever known.
                    Her rivals observing, that there was no probability of this happy connection being broken by civil dissentions, and apprehending its future effects, if left any longer undisturbed, resolved to prevent her receiving such continual and formidable accessions of wealth and strength, by checking the growth of these settlements from which they were to be derived.
                    In the prosecution of this attempt events so unfavourable to the design took place, that every friend to the interests of Great Britain and these colonies entertained pleasing and reasonable expectations of seeing an additional force and extention immediately given to the operations of the union hitherto experienced, by an enlargement of  the dominions of the Crown, and the removal of ancient and warlike enemies to a greater distance.
                    At the conclusion therefore of the late war, the most glorious and advantagious that ever had been carried on by British arms, your loyal colonists having contributed to its success, by such repeated and strenuous exertions, as frequently procured them the distinguished approbation of your Majesty, of the late king, and of Parliament, doubted not but that they should be permitted with the rest of the empire, to share in the blessings of peace and the emoluments of victory and conquest. While these recent and honorable acknowledgments of their merits remained on record in the journals and acts of that august legislature the Parliament, undefaced by the imputation or even the suspicion of any offence, they were alarmed by a new system of Statutes and regulations adopted for the administration of the colonies, that filled their minds with the most painful fears and jealousies; and to their inexpressible astonishment perceived the dangers of a foreign quarrel quickly succeeded by domestic dangers, in their judgment of a more dreadful kind.
                    Nor were their anxieties alleviated by any tendency in this system to promote the welfare of the Mother Country. For ’tho its effects were more immediately felt by them, yet its influence appeared to be injurious to the commerce and prosperity of Great Britain.
                    We shall decline the ungrateful task of describing the irksome variety of artifices practised by many of your Majestys ministers, the delusive pretences, fruitless terrors, and unavailing severities, that have from time to time been dealt out by them, in their attempts to execute this impolitic plan, or of traceing thro’ a series of years past the progress of the unhappy differences between Great Britain and these colonies which have flowed from this fatal source.
                    Your Majestys ministers persevering in their measures and proceeding to open hostilities for enforcing them, have compelled us to arm in our own defence, and have engaged us in a controversy so peculiarly abhorrent to the affections of your still faithful colonists, that when we consider whom we must oppose in this contest, and if it continues, what may be the consequences, our own particular misfortunes are accounted by us, only as parts of our distress.
                    Knowing, to what violent resentments and incurable animosities, civil discords are apt to exasperate and inflame the contending parties, we think ourselves required by indispensable obligations to Almighty God, to your Majesty, to our fellow subjects, and to ourselves, immediately to use all the means in our power not incompatible with our safety, for stopping the further effusion of blood,  and for averting the impending calamities that threaten the British Empire.
                    Thus called upon to address your Majesty on affairs of such moment to America, and probably to all your dominions, we are earnestly desirous of performing this office with the utmost deference for your Majesty; and we therefore pray, that your royal magnanimity and benevolence may make the most favourable construction of our expressions on so uncommon an occasion. Could we represent in their full force the sentiments that agitate the minds of us your dutiful subjects, we are persuaded, your Majesty would ascribe any seeming deviation from reverence, in our language, and even in our conduct, not to any reprehensible intention but to the impossibility of reconciling the usual appearances of respect with a just attention to our own preservation against those artful and cruel enemies, who abuse your royal confidence and authority for the purpose of effecting our destruction.
                    Attached to your Majestys person, family and government with all the devotion that principle and affection can inspire, connected with Great Britain by the strongest ties that can unite societies, and deploring every event that tends in any degree to weaken them, we solemnly assure your Majesty, that we not only most ardently desire the former harmony between her and these colonies may be restored but that a concord may be established between them upon so firm a basis, as to perpetuate its blessings uninterrupted by any future dissentions to succeeding generations in both countries, and to transmit your Majestys name to posterity adorned with that signal and lasting glory that has attended the memory of those illustrious personages, whose virtues and abilities have extricated states from dangerous convulsions, and by securing happiness to others, have erected the most noble and durable monuments to their own fame.
                    We beg leave further to assure your Majesty that notwithstanding the sufferings of your loyal colonists during the course of the present controversy, our breasts retain too tender a regard for the kingdom from which we derive our origin to request such a reconciliation as might in any manner be inconsistent with her dignity or her welfare. These, related as we are to her, honor and duty, as well as inclination induce us to support and advance; and the apprehensions that now oppress our hearts with unspeakable grief, being once removed, your Majesty will find your faithful subjects on this continent ready and willing at all times, as they ever have been  with their lives and fortunes to assert and maintain the rights and interests of your Majesty and of our Mother Country.
                    We therefore beseech your Majesty, that your royal authority and influence may be graciously interposed to procure us releif from our afflicting fears and jealousies occasioned by the system before mentioned, and to settle peace through every part of your dominions, with all humility submitting to your Majesty’s wise consideration, whether it may not be expedient for facilitating those important purposes, that your Majesty be pleased to direct some mode by which the united applications of your faithful colonists to the throne, in pursuance of their common councils, may be improved into a happy and permanent reconciliation; and that in the meantime measures be taken for preventing the further destruction of the lives of your Majesty’s subjects; and that such statutes as more immediately distress any of your Majestys colonies be repealed: For by such arrangements as your Majestys wisdom can form for collecting the united sense of your American people, we are convinced, your Majesty would receive such satisfactory proofs of the disposition of the colonists towards their sovereign and the parent state, that the wished for opportunity would soon be restored to them, of evincing the sincerity of their professions by every testimony of devotion becoming the most dutiful subjects and the most affectionate colonists.
                    That your Majesty may enjoy a long and prosperous reign, and that your descendants may govern your dominions with honor to themselves and happiness to their subjects is our sincere and fervent prayer.
                    
                        John Hancock
                    
                    
                        
                            colony of new hampshire
                            John Langdon
                        
                        
                            colony of massachusetts-bay
                            Thomas Cushing
                            Saml. Adams
                            John Adams
                            Rob. Treat Paine
                        
                        
                            colony of rhode-island and providence plantations
                            Step. Hopkins
                            Sam: Ward
                        
                        
                            colony of connecticut
                            Elipht. Dyer
                            Roger Sherman
                            Silas Deane
                        
                        
                            colony of new york
                            Phil. Livingston
                            Jas. Duane
                            John Alsop
                            Frans. Lewis
                            John Jay
                            Robt. R. Livingston junr.
                            Lewis Morris
                            Wm. Floyd
                            Henry Wisner
                        
                        
                            new jersey
                            Wil. Livingston
                            John DeHart
                            Richd. Smith
                        
                        
                            pennysylvania
                            John Dickinson
                            B. Franklin
                            James Wilson
                            
                            Cha. Humphreys
                            Edwd. Biddle
                        
                        
                            counties of new castle kent & sussex on delaware
                            Cæsar Rodney
                            Tho. M: Kean
                            Geo: Read
                        
                        
                            maryland
                            Mat. Tilghman
                            Ths. Johnson Junr.
                            Wm. Paca
                            Samuel Chase
                            Thos: Stone
                        
                        
                            colony of virginia
                            P. Henry Jr.
                            Richard Henry Lee
                            Edmund Pendleton
                            Benja. Harrison
                            Th: Jefferson
                        
                        
                            north carolina
                            Will. Hooper
                            Joseph Hewes
                        
                        
                            south carolina
                            Henry Middleton
                            Tho. Lynch
                            Christ. Gadsden
                            J. Rutledge
                            Edward Rutledge
                        
                    
                